          Case 5:21-cv-00173-R Document 14 Filed 08/16/21 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

WAYNE DUKE KALBAUGH,                          )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )      No. CV-21-173-R
                                              )
                                              )
DAVID HOLT, et. al.,                          )
                                              )
                     Defendants.              )

                                         ORDER

       On April 6, 2021, the Honorable Magistrate Judge Gary M. Purcell issued

a Report and Recommendation, recommending that the Court dismiss this action ‘for

failure to state a claim upon which relief may be granted.” Doc. No. 8, p. 8. Judge Purcell

advised the Plaintiff of his right to object to the Report and Recommendation by April 26,

2021, and further advised him that the failure to timely object waives the right to appellate

review of the factual and legal issues addressed. Id. After not receiving an objection, the

Court adopted Judge Purcell’s Report and Recommendation, dismissing Plaintiff’s claims

without prejudice. Doc. No. 9.

       On May 27, 2021, the Court received notice that Plaintiff had not received the

Report and Recommendation. Doc. No. 11. Accordingly, the Court vacated its Order and

Judgment adopting Judge Purcell’s recommendation. Doc. No. 12. The Court then granted

Plaintiff twenty-one days to object, which Plaintiff did on June 18, 2021, “invok[ing] the

authority of Houston v. Lack, 478 U.S. 266, 276 (1988).” Doc. No. 13, p. 4. The Court now

finds as follows.
           Case 5:21-cv-00173-R Document 14 Filed 08/16/21 Page 2 of 4




       After a jury trial, Plaintiff was convicted of Aggravated Attempt to Elude a Police

Officer, Possession of a Controlled Dangerous Substance, Possession of a Firearm After

Former Conviction of a Felony, and Possession of an Offensive Weapon While

Committing a Felony. Doc. No. 8, pp. 1–2. When he was charged, police officers seized

various items of Plaintiff’s personal property. Id. Plaintiff argues that some of his property

has not been returned, and that the retention of this property violates his constitutional

rights under the “5th, 7th, & 14th [Amendments].” Doc. No. 13, p. 2.

       Plaintiff filed a civil action in the District Court of Oklahoma County in 2018,

pursuant to Okla. Stat. tit. 22 § 1321, seeking to have his seized property returned. Doc.

No. 8, p. 2. The state court denied his request, and on appeal, the Oklahoma Court of Civil

Appeals affirmed.1 Plaintiff then filed for relief in this Court. See generally Doc. No. 1.

       In his Report and Recommendation, Judge Purcell recommended that the Court

dismiss Plaintiff’s claims for failing to state a claim upon which relief may be granted

because he had an alternate state remedy that barred his Section 1983 procedural due

process claim. Doc. No. 8, pp. 7–8. In his objection, Plaintiff essentially argues that his

constitutional rights were violated because the State did not provide adequate notice to him

of his forfeiture proceedings. See generally Doc. No. 13.

       Courts must dismiss complaints filed by prisoners against governmental entities,

officers, or employees when the claims are “frivolous, malicious, fail to state a claim upon

which relief may be granted, or seek monetary relief” from an immune defendant. Doc.


1
 OCSN, Kalbaugh v. Prater, Oklahoma Court of Civil Appeals, Case No. DF-117,770,
https://www.oscn.net/dockets/GetCaseInformation.aspx?db=appellate&number=DF-117770&cmid=125790.

                                                  2
           Case 5:21-cv-00173-R Document 14 Filed 08/16/21 Page 3 of 4




No. 8, pp. 3-4 (citing 28 U.S.C. §§ 1915A(b); 1915(e)(2)(B)). Of course, the court

reviewing the plaintiff’s allegations must construe them in the light most favorable to the

plaintiff and—when the plaintiff proceeds pro se—liberally. Haines v. Kerner, 404 U.S.

519, 520 (1972); Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007).

       First, Judge Purcell construed Plaintiff’s constitutional claims as asserting a

procedural due process claim under the Fourteenth Amendment. Doc. No. 8. The Court

agrees with this construction, as Plaintiff’s asserted facts could not plausibly be construed

as asserting claims under the Fifth or Seventh Amendments.

       As to his procedural due process claim, the Tenth Circuit has previously explained

that “there is no Fourteenth Amendment claim where there is an adequate state post-

deprivation remedy.” Thompson v. City of Shawnee, 464 F. App'x 720, 724 (10th Cir.

2012). In Thompson, the plaintiff sought to retrieve 35 t-posts seized in conjunction with a

criminal investigation. Id. at 722. Citing Okla. Stat. tit. 22 § 1321, the court explained that

“Oklahoma provides adequate post-deprivation remedies, such as causes of action for

conversion and replevin, as well as a statutory scheme for returning property seized as

evidence.” Id. at 724. Further, the plaintiff’s failure to prevail within Oklahoma’s post-

deprivation remedial scheme did not render the remedies “inadequate for purposes of

determining the existence of a Fourteenth Amendment Claim.” Id. at 724 n. 2. Accordingly,

the court affirmed the district court’s grant of summary judgment on his § 1983 claim. Id.




                                              3
             Case 5:21-cv-00173-R Document 14 Filed 08/16/21 Page 4 of 4




         Plaintiff’s Fourteenth Amendment claim here fails as well. Plaintiff pursued relief

through the State’s procedures outlined in Okla. Stat. tit. 22 § 1321.2 Doc. No. 8, p. 7.

Though his pursuit was unsuccessful, the available state remedy was no less adequate. See,

e.g., Thompson, 464 F. App'x at 724 n. 2; see also Khalafala v. Scully, No. CV 08-6773

SJO FMO, 2009 WL 2351726, at *2 (C.D. Cal. July 25, 2009) (“Whether plaintiff succeeds

in redressing his loss through the available state remedies is immaterial; the existence of

these alternate remedies bars a Section 1983 procedural due process claim.”). For this

reason, as the Court explained in Thompson, Oklahoma’s post-deprivation scheme

provided Plaintiff an adequate remedy for his constitutional complaint. Accordingly, his

Fourteenth Amendment claim is without merit, and therefore, is dismissed with prejudice.

         For the reasons set forth above, Judge Purcell’s Report and Recommendation, Doc.

No. 8, is hereby ADOPTED IN ITS ENTIRETY.

         IT IS SO ORDERED on this 16th day of August 2021.




2
 The provisions cited by Plaintiff, Okla. Stat. tit. 63 § 2‐506(B), are forfeiture provisions. As the Oklahoma Court of
Civil Appeals explained, the Defendants did not seek forfeiture—and thus did not provide notice—because the
Plaintiff was still challenging his conviction. See Kalbaugh, Case No. DF-117,770, supra note 1, at 4.

                                                           4
